NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JASON WAYNE PEARSON, DOC#S06086,)
                                )
          Appellant,            )
                                )
v.                              )               Case No. 2D17-4144
                                )
STATE OF FLORIDA,               )
                                )
          Appellee.             )
                                )

Opinion filed June 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
DeSoto County; Don T. Hall, Judge.

Jason Wayne Pearson, pro se.


PER CURIAM.


              Affirmed.


KELLY, MORRIS, and SALARIO, JJ., Concur.